Title: To James Madison from Charles Treadwell Jr., 27 October 1801 (Abstract)
From: Treadwell, Charles, Jr.
To: Madison, James


27 October 1801, St. Kitts. “Mr Gantt having previous to his departure to America, directed the Surgeon of the Hospital to recive & provide for two American Sailors, who were landed here from on board a Schooner from Philadelphia very sick & not having a⟨n⟩y ⟨w⟩ages due them to be supplied with Medicines & attendance at the Expence of Government; it remains for me to inform you that one has died & the other recovered & discharged and to enclose you the accounts for their supplies, for which I have drawn on you under date, for 141 94/100 Dolls. at thirty days sight, to which request your protection.”
